NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2879
                                       __________

                                 WILLIAM D. TURNER,
                                              Appellant

                                             v.

    JOHN E. WETZEL, Secretary of Corrections; CORRECTION CARE SOLUTION;
            CARL KELDIE; JOSEPH SILVA, Department of Corrections
        Health Care Service Director; DR. PAUL NOAL; DR. JAY COWAN;
       THE DOC’S HEPATITIS C COMMITTEE; MA KUREN, SCI Frackville;
      KURAS; MS. CHDA; SHARON SELBI, RN; KAREN HOLLY; JOHN DOE;
             DR. HARESH PANDYA; TONY IANUZZY, Practitioner
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 4-18-cv-00361)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 1, 2022
                Before: KRAUSE, BIBAS and SCIRICA, Circuit Judges

                             (Opinion filed August 19, 2022)
                                     ___________

                                        OPINION*
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Appellant William D. Turner, proceeding pro se and in forma pauperis, appeals

from the District Court’s judgment in favor of the defendants on his claims relating to the

medical care he received in prison for his Hepatitis C infection. For the reasons

discussed below, we will affirm in part and vacate in part.

                                             I.

       Turner, a Pennsylvania state inmate serving a life sentence, was diagnosed with

Hepatitis C in the mid-1990s. In his verified operative amended complaint, Turner

alleged that various medical and Department of Corrections (“DOC”) defendants were

deliberately indifferent to his serious medical needs, in violation of the Eighth and

Fourteenth Amendments, by denying him treatment for his chronic Hepatitis C until after

he filed his lawsuit and developed cirrhosis.1 Specifically, Turner alleged defendants

denied him treatment with direct-acting antiviral medications with a high cure rate for no

medical reason and because of the cost of the treatment.

       In March 2019, the medical and DOC defendants filed separate motions to dismiss

Turner’s amended complaint for failure to state a claim, which the District Court granted

in part and denied in part. Turner’s claims were allowed to proceed against medical



1
 Turner initially brought this action in January 2018 in the Court of Common Pleas for
Schuylkill County, and the action was removed to federal court by defendants.

                                             2
defendants Correct Care Solution, Dr. Pandya, and CRNP Iannuzzi, as well as against a

DOC defendant who was later dismissed. After discovery, those medical defendants

sought summary judgment, and a magistrate judge recommended it be granted in their

favor on Turner’s Eighth and Fourteenth Amendment claims.

       By order entered September 28, 2021, over Turner’s objections, the District Court

adopted the Report and Recommendation in its entirety and ordered Turner’s case closed.

Turner filed a timely notice of appeal, specifying the September 28, 2021 order, as well

as an August 27, 2021 order denying his motion for appointment of counsel.

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291.2 We exercise plenary review over a

grant of summary judgment, applying the same standard that the District Court applies.

Barna v. Bd. of Sch. Dirs. of Panther Valley Sch. Dist., 877 F.3d 136, 141 (3d Cir. 2017).

Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.


2
  While Turner asserts that he is appealing the orders of August 27 and September 28,
2021, his opening brief addresses only the District Court’s grant of summary judgment in
favor of the medical defendants on his Eighth and Fourteenth Amendment claims. We
therefore deem forfeited any challenge to the ruling denying the appointment of counsel
and any of the District Court’s other rulings. See In re Wettach, 811 F.3d 99, 115 (3d
Cir. 2016) (deeming forfeited arguments that were not developed in the appellants’
opening brief); see also Mala v. Crown Bay marina, Inc., 704 F.3d 239, 245 (3d Cir.
2013) (noting that pro se litigants “must abide by the same rules that apply to all other
litigants”); Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993) (noting that appellants
are required to set forth the issues raised on appeal and present an argument in support of
those issues in their opening brief).
                                               3
Civ. P. 56(a). We may affirm on any basis supported by the record. See Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       Prison officials “violate the Eighth Amendment when they act deliberately

indifferent to a prisoner’s serious medical needs by intentionally denying or delaying

access to medical care or interfering with the treatment once prescribed.” Pearson v.

Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (quotation marks and citation

omitted). “We have found ‘deliberate indifference’ in a variety of circumstances,

including where the prison official (1) knows of a prisoner’s need for medical treatment

but intentionally refuses to provide it; (2) delays necessary medical treatment based on a

non-medical reason; or (3) prevents a prisoner from receiving needed or recommended

medical treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). However, mere

allegations of medical malpractice or disagreement as to the proper medical treatment is

insufficient to support an Eighth Amendment claim. Monmouth Cnty. Corr. Inst. Inmates

v. Lanzaro, 843 F.2d 326, 346 (3d Cir. 1987). Because the inquiry turns on facts and

circumstances specific to each case, whether a defendant’s conduct amounts to deliberate

indifference has been described as a “classic issue for the fact finder.” See A.M. ex rel.

JMK v. Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 587-88 (3d Cir. 2004) (citing

Armstrong v. Squadrito, 152 F.3d 564, 577 (7th Cir. 1998)).

       There is no dispute that Hepatitis C constitutes a serious medical need. See, e.g.,

Mitchell v. Nobles, 873 F.3d 869, 876 (11th Cir. 2017). Turner alleged that the medical

                                             4
defendants were deliberately indifferent to that need by denying and/or delaying

treatment for his condition for nonmedical reasons. In the Report and Recommendation

adopted by the District Court, the magistrate judge concluded that Turner’s claim rested

exclusively on the mistaken “premise that he was denied antiviral medical treatment for

[H]epatitis C for more than two years after lab reports first indicated that his liver had

become cirrhotic,” and that Turner was not challenging “the protocols or policies that

provided guidance to the defendants in making their treatment decisions.” D.Ct. Dkt #

138 at 28. The Report and Recommendation further asserted that Turner’s claim “relies

solely on his own lay opinion regarding the proper course of treatment for his [H]epatitis

C infection . . . and on a purely conclusory allegation that he was denied that course of

treatment due [to] non-medical reasons (i.e., cost).” Id. at 48-49.

       Recounting the monitoring of Turner’s condition through the Hepatitis C clinic,

the Report and Recommendation noted that Turner was regularly seen and evaluated, and

his liver disease was repeatedly assessed as being stable.3 The Report again reiterated

that Turner’s claim hinged on his mistaken belief that his liver had become cirrhotic more

than two years earlier, and that he had “failed to point to any evidence whatsoever that

suggests that the medical defendants knew that he faced a substantial risk of harm and

disregarded that risk by failing to take reasonable measures to abate the risk.” Id. at 51-


3
  There is no dispute that Turner was seen in the chronic care clinic at regular intervals by
Iannuzzi and Dr. Pandya, who monitored the progression of his condition and made
assessments about how well his liver disease was controlled.
                                             5
52. The Report further determined that there was no “evidence whatsoever that the issue

of cost was a factor in the treatment of Turner’s medical condition,” and that medical

defendants were entitled to summary judgment with respect to Turner’s claims of

inadequate medical treatment. Id. at 52.

       First, we disagree that Turner’s Eighth Amendment claim rests solely on the

mistaken belief that his lab results showed cirrhosis as early as March 2016. Rather,

Turner relied on documents attached to his complaint to claim that, as far back as 2015,

he sought treatment with newly approved direct-acting antiviral medications which,

unlike prior treatments, had shown high rates of success in treating chronic Hepatitis-C.

See, e.g. D.Ct. Dkt # 46 at 26. Turner claimed that his condition was causing him

ongoing health issues, and that he was provided with no medical justification for why he

“could not receive treatment for Hep-C when Harvoni has a 99 percentage cure rate.”

D.Ct. Dkt # 46 at 6. Turner alleged that Hepatitis C infection can cause cirrhosis and

irreversible scarring of the liver, and that each day without treatment “increases the

likelihood of cirrhosis as well as death.” Id.

       We further disagree with the Report’s conclusion that Turner “does not challenge

the protocols or policies that provided guidance to the defendants in making their

treatment decisions.” D.Ct. Dkt # 138 at 28. While Turner’s complaint and subsequent

submissions can be difficult to decipher, Turner clearly sought to challenge the

constitutionality of the DOC policies and protocols regarding the provision of Hepatitis C

                                                 6
treatment to inmates. Turner’s operative complaint, for example, specifically referenced

“policies” and “decisions on protocol for treatment,” D.Ct. Dkt #46 at 2-3, as well as

citing to case law within the Middle District of Pennsylvania calling into question the

constitutionality of DOC’s Hepatitis-C protocols for treatment with antiviral medications.

See Abu-Jamal v. Wetzel, 3:16-cv-2000, 2017 WL 34700 at *11, (M.D. Pa. Jan. 3, 2017)

(determining the DOC Hepatitis C treatment protocol presented a “conscious disregard of

a known risk that inmates with fibrosis … will suffer from [H]epatitis C related

complications, continued liver scarring and damage progressing into cirrhosis”).

       Further, in his brief in opposition to summary judgment, Turner stated that the

medical defendants “denied treatment for [H]epatitis C even though Defendants knew the

policy was unconstitutional.” D.Ct. Dkt # 110 at 2. Again, while sometimes difficult to

decipher, Turner’s submissions were undoubtedly asserting his belief that DOC’s

Hepatitis C protocols were unconstitutional, that defendants were aware of that fact due

to rulings in similar cases in the Middle District of Pennsylvania, and that the policy

constituted a nonmedical basis for the denial/delay of treatment. Turner noted as well

that, according to the Centers for Disease Control, chronic Hepatitis C can cause

progressive inflammation of the liver, which can lead to scarring (fibrosis) and extreme

scarring (cirrhosis), both of which affect liver function, and that, despite those risks,

defendants denied him treatment for his Hepatitis C. Id. at 8.




                                               7
       Even if Turner did mistakenly believe that he was diagnosed with cirrhosis in

March 2016, the undisputed facts establish that Turner nonetheless had chronic Hepatitis

C for which he sought treatment with antiviral medications since at least 2015. By

December 2018, prior to receiving antiviral treatment in April 2019, he was diagnosed

with cirrhosis. Further, Turner alleged that he was denied earlier treatment with antiviral

medications for nonmedical reasons. While Turner alleged cost was one such

nonmedical reason,4 broadly construing his submissions, Turner also alleged the denial

was the result of DOC Hepatitis C treatment protocols.

       The medical defendants assert that the judgment in their favor on Turner’s Eighth

Amendment claims should be affirmed because the record demonstrates that Turner

received complete and adequate care for his Hepatitis C and other chronic conditions, and

that he was routinely monitored, including blood work every six months. While the

medical records submitted in support of summary judgment do chronicle the monitoring

of his condition, notably absent was any declaration from a medical provider to support

the assertion that routine monitoring constituted adequate care for the treatment of

Hepatitis C. Further, defendants fail to address how, if Turner received complete and


4
 The Report and Recommendation found that there was no evidence “whatsoever” that
cost played a role in denying Turner treatment. However, Turner submitted a notorized
affidavit verifying the facts set forth in both his complaint and the attached exhibits, one
of which included the grievance in which Turner asserted that defendant Iannuzzi told
him that the new treatment was “too expensive.” D.Ct. Dkt. # 46 at 26. Defendants have
submitted nothing to refute this.

                                             8
adequate care, his condition went from “improving” in October 2018 to cirrhosis in

December 2018. Accordingly, a fact finder could reasonably conclude that monitoring a

condition rather than treating with an available medication constituted deliberate

indifference to a serious medical need, and that the delay in treatment contributed to

Turner’s development of cirrhosis.5

       Despite Turner’s repeated references to policies and protocols regarding treatment,

which were clearly references to the DOC Hepatitis C treatment protocols,6 neither the

medical defendants nor the District Court addressed his assertions that the protocol was a

nonmedical factor considered in denying or delaying his treatment with antiviral

medications. Thus, there exists a genuine issue of material fact regarding whether the

policy caused a delay in treating Turner with antiviral medications, during which time he




5
 Iannuzzi and Pandya assert in a footnote in their appellate brief that “pursuant to the
PADOC’s Hepatitis C treatment protocol, this decision [to approve treatment with
antiviral medications] belonged to, and was exercised by, DOC’s chief medical officer,
and not Defendants.” 3d Cir. Dkt. # 21 at 28, n.2. Defendants are free to develop any
arguments relating to personal involvement in treatment decisions on remand.
6
  Those protocols are part of the District Court record and were submitted by DOC
defendants as an attachment to their brief in opposition to Turner’s request for a
preliminary injunction in which he sought a court order directing defendants to treat him
with antiviral medications after he was diagnosed with cirrhosis. See D.Ct. Dkt # 48-4 at
17-28. Turner withdrew that motion after he began treatment with antiviral medications
in April 2019.

                                             9
developed cirrhosis, and whether such delay constituted deliberate indifference to his

serious medical needs in violation of the Eighth Amendment.7

                                           III.

      Accordingly, we will vacate the District Court’s September 28, 2021 judgment to

the extent that it granted summary judgment in favor of the medical defendants on

Turner’s Eighth Amendment claims relating to deliberate indifference to his serious

medical needs. We will affirm the District Court’s judgment in all other respects. This

matter is remanded for further proceedings consistent with this opinion and with direction

to the District Court to promptly appoint counsel for Turner upon remand.8




7
  As to Turner’s Fourteenth Amendment equal protection claim based on the denial of
treatment for his Hepatitis C, the District Court properly granted summary judgment in
favor of defendants as Turner has failed to allege or raise a material issue of fact
demonstrating that he was treated differently because he is a member of a suspect class or
because he exercised a fundamental right, or that he was otherwise treated differently
from others similarly situated. See City of Cleburne v. Cleburne Living Ctr., Inc., 473
U.S. 432, 439 (1985); Renchenski v. Williams, 622 F.3d 315, 337 (3d Cir. 2010). To the
extent that Turner asserts a Fourteenth Amendment substantive due process claim, we
agree that such claim is duplicative of Turner’s Eighth Amendment claim. “Where a
particular Amendment provides an explicit textual source of constitutional protection
against a particular sort of government behavior, that Amendment, not the more
generalized notion of substantive due process, must be the guide for analyzing these
claims.” Albright v. Oliver, 510 U.S. 266, 273 (1994) (internal quotation marks and
citation omitted).
8
  Turner’s “Motion to Correct Case Law,” 3d Cir. ECF No. 34, is granted.
                                             10